UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
BAOJI ZHANG a/k/a Baoli Zhang and
GUO DONG YAO,
                                    Plaintiffs,
                  -against-                                       17 CIVIL 9465 (VEC)

                                                                AMENDED JUDGMENT
NEW BEIJING WOK, INC. d/b/a Beijing Wok,
SHANGHAI INC. d/b/a Shanghai Chinese Restaurant,
CHAI WAI CHENG a/k/a Chai-Wai Cheng, and
MEI KAM SIU,
                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 30, 2020, that final judgment is amended pursuant to Fed.

R. Civ. P. 60(a) as follows:

    1. BAOJI ZHANG a/k/a Baoli Zhang is entitled to a judgment against NEW BEIJING WOK,

        INC. d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and

        severally, in the amount of $158,794.02, of which SHANGHAI INC. d/b/a Shanghai Chinese

        Restaurant and MEI KAM SIU are also jointly and severally liable for $3,342.16;
    2. BAOJI ZHANG a/k/a Baoli Zhang is entitled to prejudgment interest against NEW BEIJING

        WOK, INC. d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and

        severally, in the amount of $41,595.55, of which SHANGHAI INC. d/b/a Shanghai Chinese

        Restaurant and MEI KAM SIU are also jointly and severally liable for $296.93;

    3. GUO DONG YAO is entitled to a judgment against NEW BEIJING WOK, INC. d/b/a

        Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and severally, in the
        amount of $127,409.40, of which SHANGHAI INC. d/b/a Shanghai Chinese Restaurant and
        MEI KAM SIU are also jointly and severally liable for $2,485.66;
    4. GUO DONG YAO is entitled to prejudgment interest against NEW BEIJING WOK, INC.
        d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and severally, in
        the amount of $32,821.94, of which SHANGHAI INC. d/b/a Shanghai Chinese Restaurant

        and MEI KAM SIU are also jointly and severally liable for $129.27;

   5. Plaintiffs are entitled to an award of attorneys’ fees against NEW BEIJING WOK, INC. d/b/a
        Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and severally, for
        $71,176.75, of which SHANGHAI INC. d/b/a Shanghai Chinese Restaurant and MEI KAM

        SIU are also jointly and severally liable for $1,234.37;
   6. Plaintiffs are entitled to an award of attorneys’ costs against NEW BEIJING WOK, INC.

        d/b/a Beijing Wok, SHANGHAI INC. d/b/a Shanghai Chinese Restaurant, CHAI WAI

        CHENG a/k/a Chai-Wai Cheng, and MEI KAM SIU, jointly and severally, for $4,703.62;

        and

   7.   Amended Judgment is hereby entered and the case is closed.



Dated: New York, New York
       April 2, 2020


                                                                 RUBY J. KRAJICK
                                                              _________________________
                                                                    Clerk of Court
                                                        BY:
                                                              _________________________
                                                                    Deputy Clerk
